Citation Nr: 1815636	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for back disorder.

3.  Entitlement to service connection for left leg disorder.

4.  Entitlement to headaches to include as due to Gulf War.

5.  Entitlement to a compensable rating for fracture, third right metacarpal.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Airforce from August 1979 to January 1980 and in the United States Army from December 1990 to July 1991 and from Match 1995 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C. § 5102A (2012); 38 C.F.R. § 3.159 (2017).
The record before the Board includes VA treatment records and VA examination reports from the Northport, New York Veterans Affairs Medical Center (VAMC) dating from October 2003 to July 2014.  However, a July 2014 Statement of the Case (SOC) refers to a vast amount of evidence that has not been associated with the claims file.  Remand is necessary for the RO to associate missing evidence with the claims file.  See id.  Additionally, the Veteran's testimony at the May 2017 videoconference hearing referenced records-a review of which the Board finds necessary to decide the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate all documents referenced in the SOC with the claims file including: 
A) service treatment records (STRs) for active duty service in the U.S. Army from December 6, 1990 to July 1, 1991; 
B) STRs for active duty service in the U.S. Army from March 1, 1995 to February 6, 1996;
 C) VA Form 21-4138, statement in support of claim received on April 30, 2012; 
D) VA Form 21-0781, statement in support for service connection for posttraumatic stress disorder and accompanying correspondence received on July 25, 2012; E) VCAA duty to assist letter dated August 24, 2012; 
F) VA Form 21-0820, report of general information, dated September 21, 2012; 
G) VCAA notice of response to include VA Form 21-4138, statement in support of claim received on September 25, 2012; 
H) administrative decision dated March 14, 2013;
 I) February 9, 2009 memorandum to file, formal finding of lack of information required to corroborate stressors associated with the claim for PTSD; and
 J) three VA examination reports in December 2012. 

2.  Obtain and associate with the claims file the Veteran's discharge papers and separation documents (DD Form 214) from his three respective periods of active service, as noted in the Introduction.

3.  Obtain and associate with the claims file the Veteran's air force and military personnel records from his respective three periods of active service, as noted in the Introduction.

4.  Associate with the claims file the following documents referenced in the May 2009 rating decision:

November 27, 1998 rating decision from the St. Petersburg, Florida RO;

July 31, 2008 statement from the Veteran;

July 31, 2008 and August 7, 2008 statements from the American Legion; and

August 28, 2009 VCAA duty to assist letter and request for release form for treatment records

5.  Associate with the claims file the following documents referenced in the May 22, 2013 rating decision:

VA Forms 21-4138, statements in support of claim received on September 28 2012, December 27 2012, and February 8, 2013;

VA Form 21-0820, report of general information, dated November 8, 2012;

VA Form 21-2680, Veteran's application for increased compensation based on unemployability received on December 27, 2012; and 

January 3, 2013 letter sent to the Veteran.

5.  After obtaining and associating the requested documents, contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

6.  Request all records of VA outpatient treatment subsequent to July 25. 2014, if any, for the Veteran and associate them with the electronic claims file.

7.)  Perform any development deemed necessary in light of any new records received and after review of the expanded record re-adjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




